Citation Nr: 0015004	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-01 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for depressive disorder 
and dysthymia, with nocturnal enuresis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from August to November 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to service 
connection for depressive disorder and dysthymia, with 
nocturnal enuresis, and PTSD.


FINDINGS OF FACT

1.  The veteran's depressive disorder and dysthymia, with 
nocturnal enuresis clearly and unmistakably preexisted her 
entry into active duty.

2.  The veteran was on active duty from August to November 
1996, and there was no worsening of her underlying 
preexisting depressive disorder and dysthymia, with nocturnal 
enuresis during her period of active service.

3.  There is no medical evidence of a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The presumption of soundness at the time of entry into 
service is rebutted; the veteran's preexisting depressive 
disorder and dysthymia, with nocturnal enuresis was not 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1999).

2.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

                     A. Depressive disorder and dysthymia, 
with nocturnal enuresis

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for depressive disorder and 
dysthymia, with nocturnal enuresis is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy, 1 Vet. App. at 81; Gilbert, 1 Vet. App. at 55.  There 
is clearly a current medical diagnosis of the disability, and 
the service medical records include reference to such 
disability.  Under the particular circumstances of this case, 
the Board finds that the veteran has presented a claim which 
is not implausible when her contentions and the evidence of 
record are viewed in the light most favorable to her claim.  
The Board is also satisfied that all the facts relevant to 
this claim have been properly and sufficiently developed.  
38 U.S.C.A. § 5107(a).

Private outpatient psychiatric treatment records from 
Hopewell Center, dated in December 1995, show that the 
veteran was treated for depression prior to going on active 
duty.  When seen at that time, the veteran reported being 
depressed all her life, and she gave a history of numerous 
suicide attempts, usually by cutting her wrist and, in 
October (1995), when she tried to stab herself but was 
stopped.  She denied any suicidal ideation at the time of the 
evaluation.  She had a very flat affect and her mood was very 
depressed.  The diagnoses were Axis I, dysthymic disorder; 
major depression recurrent; alcohol dependence.  Axis II 
diagnosis was personality disorder mixed (borderline and 
schizoid).

Private outpatient treatment records from Hopewell Center 
dated October 1995 to June 1997, both before and after 
service, show treatment for depression, to include 
psychiatric medication beginning in October 1995.

Service medical records show that the veteran reported no 
history of mental illness in her March 1996 enlistment 
examination.  She was evaluated by a Physical Standards Board 
in November 1996 and shown to suffer from dysthymia, primary 
early onset with nocturnal enuresis.  The veteran reported 
intermittent episodes of enuresis since an early age.  The 
examiner indicated that the veteran gave a past history 
consistent with a DSM-IV diagnosis of dysthymia, primary, 
early onset and she may have had some episodes of major 
depressive disorder in conjunction with the dysthymia.  It 
was recommended that the veteran be separated for an EPTS 
(existed prior to service) condition, which was disqualifying 
for enlistment.  

Upon a November 1997 VA examination, the veteran admitted to 
psychiatric treatment prior to service from October 1995 to 
May 1996.  She also reported having audio hallucinations 
during the day since childhood.  The primary or Axis 1 
diagnosis was recurrent depressive disorder.

The veteran asserted in her notice of disagreement, received 
in October 1998, that although she sought treatment for 
depression prior to service, her dysthymia and nocturnal 
enuresis were service connected. 

The veteran's preenlistment examination showed no psychiatric 
disorder.  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. 3.304(b).  

Although the veteran is presumed to have entered active duty 
in sound condition, 38 U.S.C.A. § 1111, the medical evidence 
dated prior to service showing treatment for a depressive 
disorder clearly establishes that her psychiatric condition 
existed prior to service.  This evidence, along with history 
obtained from the veteran during service and a Physical 
Standards Board's finding just prior to the veteran's 
separation from her very brief period of service that a 
psychiatric condition existed prior to service, is clear and 
unmistakable evidence of a preexisting condition, which is 
sufficient to rebut the presumption of soundness.  The 
evidence establishes that the veteran was treated 
approximately 9 months prior to service for depression and 
was at that time diagnosed with dysthymic disorder; major 
depression recurrent; alcohol dependence; personality 
disorder mixed (borderline and schizoid).  The veteran 
continued to be treated on an outpatient basis by Hopewell 
Center prior (and after) going on active duty.  Upon her 
Physical Standards Board examination in October 1996, she was 
diagnosed with dysthymia, primary early onset with nocturnal 
enuresis.  The veteran reported intermittent episodes of 
enuresis since childhood and prior psychiatric treatment.  
The totality of the circumstances of this case, including the 
veteran's own admissions of a prior psychiatric condition and 
nocturnal enuresis during service, private medical records 
concerning psychiatric treatment prior to service, and the 
Physical Standards Board's finding of a preexisting condition 
less than 3 months after she entered service, compels the 
Board to conclude that the record shows by clear and 
unmistakable evidence that the veteran's depressive disorder 
and dysthymia, with nocturnal enuresis, existed prior to 
service.  See Doran v. Brown, Vet. App. 283 (1994) (veteran's 
admission of a previous history of psychiatric problems 
constituted clear and unmistakable evidence of a preexisting 
condition); see also Harris v. West, No. 99-7057 (Fed. Cir. 
Feb. 17, 2000).  Thus, the question becomes whether the 
veteran's preexisting psychiatric disorder was aggravated by 
service.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a),(b).  Moreover, the United States Court of Appeals 
for Veterans Claims (Court) has held that temporary flare-ups 
during service of the symptoms of a disability, without 
overall worsening of the condition itself, do not constitute 
aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).

The service medical records do not contain any opinion that 
there was a worsening of the veteran's preexisting underlying 
psychiatric condition during her less than 3 months of active 
duty.  Although the veteran indicated in her October 1996 
Physical Standards Board that she began to experience periods 
of nocturnal enuresis upon entering basic training, she 
indicated that she was "dry for awhile", but that was 
secondary to her mother waking her up at night and having her 
go to the bathroom two or three times.  It would appear, 
therefore, that any increase in her nocturnal enuresis upon 
entering service was due to the unavailability of anyone to 
wake her up and instruct her to go to the bathroom, and not 
an overall worsening of her underlying condition.  The 
diagnostic impression was a depressive disorder with 
bedwetting of an early onset, and there is no medical opinion 
dated during or after service to support the claim that the 
veteran's depressive disorder with nocturnal enuresis or 
bedwetting worsened during service.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for depressive 
disorder and dysthymia, with nocturnal enuresis. The evidence 
not being in equipoise, the benefit of the doubt need not be 
applied. 38 U.S.C.A. § 5107 (West 1991).

B. PTSD

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the enemy", 
and the veteran does not claim that any stressor is related 
to her having engaged in combat with the enemy and she has 
not received combat citations, badges, or other decorations 
indicative of combat engagement.

The veteran claims that she should be granted service 
connection for PTSD due to allegedly witnessing a rape while 
in basic training.

Service medical records are negative for any treatment or 
diagnosis of PTSD.  As mentioned above, the veteran was 
diagnosed in service with preexisting depressive disorder and 
dysthymia, with nocturnal enuresis.  

There are no post-service medical records showing that the 
veteran had ever been diagnosed with PTSD.  In a VA 
examination dated November 1997 the diagnostic impression was 
depressive disorder, recurrent.  Axis II diagnosis was 
personality disorder, borderline type.  The examiner 
indicated that the veteran did not meet the criteria for PTSD 
and indicated that the veteran had psychiatric treatment 
prior to military service.  The examiner noted that another 
examiner also indicated in his evaluation that the veteran 
did not meet the criteria for PTSD.  

Indeed, the only evidence that the veteran currently suffers 
from PTSD is the theory presented by the veteran herself.  
However, it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions, such as the diagnosis of a disability, and an 
opinion as to the relationship between that disability and 
service.  Thus, as the veteran is a lay person without 
medical training or expertise, her contentions in this regard 
cannot serve as a sufficient predicate upon which to find her 
claim for service connection for PTSD well grounded.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 2 Vet. 
App. at 294-95.  A well-grounded claim must be supported by 
evidence, not mere allegations.  See Tirpak, 2 Vet. App. at 
611.  Consequently, in the absence of a diagnosis of PTSD, 
the claim for service connection is not well grounded.

In the absence of competent medical evidence to support the 
claim for service connection for PTSD, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim is well grounded, and the claim 
must be denied on that basis.
Finally, as the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  However, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground her claim, and an explanation as to why her 
current attempt fails.


ORDER

Entitlement to service connection for depressive disorder and 
dysthymia, with nocturnal enuresis is denied.

Entitlement to service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

